Citation Nr: 0610889	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-01 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a chronic low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to June 
1957, and from June 1959 to May 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus, and denied his application to reopen his 
previously denied claim of entitlement to service connection 
for a chronic low back disability for failure to submit new 
and material evidence.  The veteran filed a timely appeal of 
these determinations.  During the course of the appeal, the 
RO determined in a November 2003 decision that new and 
material evidence pertinent to the claim for VA compensation 
for a low back disability was submitted.  The claim was 
reopened for a de novo review and denied on the merits.  

As will be further discussed below, the reopened claim of 
entitlement to service connection for a chronic low back 
disability is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Bilateral hearing loss did not have its onset during 
active military duty, nor was a sensorineural hearing loss 
diagnosed within one year after separation from service.

2.  Tinnitus did not have its onset during active military 
duty.

3.  In an appellate decision dated in January 2000, the Board 
determined that no new and material evidence was submitted to 
reopen the veteran's previously denied claim of entitlement 
to service connection for a chronic low back disability.
 
4.  The additional evidence submitted subsequent to January 
2000 as it pertains to the low back is not cumulative and 
redundant, bears directly and substantially upon the specific 
matters under consideration, and by itself or in connection 
with evidence previously assembled, raises a reasonable 
possibility of substantiating the veteran's claims of 
entitlement to service connection for a chronic low back 
disability.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred, nor is a 
sensorineural hearing loss presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).  

2.  Tinnitus was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  

3.  New and material evidence has been submitted to reopen 
the claim of service connection for a chronic low back 
disability.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's claims were  received in March 2003.  He was 
notified of the provisions of the VCAA in correspondence 
dated in May 2003.  

With respect to the issues of entitlement to VA compensation 
for bilateral hearing loss and tinnitus, the veteran has been 
made aware of the information and evidence necessary to 
substantiate his claims and has been provided opportunities 
to submit such evidence.  A review of the claims file also 
shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claims 
during the course of this appeal.  His service medical 
records and all relevant post-service VA and private 
treatment records relating to his treatment for impaired 
hearing and tinnitus have been obtained and associated with 
the evidence.  Furthermore, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him. (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  
Furthermore, the veteran was provided with a VA audiological 
examination in July 2003, in which a medical nexus opinion 
addressing the hearing loss and tinnitus claims was obtained.  
A copy of the report of this examination has been duly 
associated with the evidence.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  For these reasons, further development with 
regard to these specific issues is not necessary to meet the 
requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  As stated above, full compliance with VCAA has 
been accomplished regarding the issue of service connection.  
Because this claim is being denied, any other notice 
requirements beyond those cited for service connection 
claims, are not applicable.   Therefore, as there has been 
substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of the claims 
of entitlement to VA compensation for bilateral hearing loss 
and tinnitus would not cause any prejudice to the veteran.

(a.) Entitlement to service connection for bilateral hearing 
loss and tinnitus.

The veteran's service medical records for both periods of 
active duty show that his hearing acuity was consistently 
15/15 on spoken and whispered voice testing, which indicated 
normal hearing.  The service medical records show no 
abnormalities of his ears, ear canals, or tympanic membranes, 
and no treatment at any time during either period of service 
for complaints of diminished or impaired hearing or tinnitus.  
His medical history questionnaires for both periods of 
service also show no report on part of the veteran of any 
hearing difficulties or tinnitus symptoms.  His service 
records indicate that he served in the United States Navy, 
that he served aboard ship, and that his duties involved 
firearms.

Post-service private and VA medical records show diagnoses 
and treatment for tinnitus beginning in the 1980's, and for a 
sensorineural hearing loss beginning in the 1990's.  There 
were no medical records that objectively indicate onset of 
his hearing loss or tinnitus during the first year following 
his separation from his first period of active duty in June 
1957, or his second period of active duty in May 1963.  

Transcripts of the veteran's oral testimony presented at 
hearings conducted at the RO in November 2003 and before the 
Board in September 2005 show, in pertinent part, that the 
veteran reported that he was a member of the 5-inch gun crew 
during shipboard service and had fired these guns on many 
occasions during live fire exercises while on sea deployment, 
during which he did not have the benefit of hearing 
protection to shield his ears from their loud report.  He 
stated that he first developed tinnitus symptoms and hearing 
loss in service that were gradual and not vert perceptible at 
first, but which became increasingly pronounced over time in 
the years that followed his discharge from active duty.  He 
stated that after service, beginning in 1963, he was employed 
in industrial manufacturing and assembly, during which he 
worked in environments full of machine noise.  He reported 
that from 1963 to 1967, he wore no hearing protectors at the 
workplace until after 1967, when the Federal Occupational 
Safety and Health Administration mandated their use to all 
employees in noisy industrial environments.  However, he 
believed that his hearing loss and tinnitus symptoms began in 
service and were directly related to his exposure to acoustic 
trauma from the firing of shipboard guns.  His spouse 
testified that she was exposed to the gunfire noise during a 
naval display for the benefit of naval families and that the 
sound of the guns was shockingly loud and would, in her 
opinion, likely cause hearing loss in a person regularly 
exposed to such noise.  

Following a July 2003 VA audiological examination, the 
diagnosis was high frequency sensorineural hearing loss of 
the right ear, and severe-to-profound sensorineural hearing 
loss in the left ear, with tinnitus that was predominantly on 
the left side.  The examining audiologist and physician who 
reviewed the veteran's pertinent audiological history 
contained in his claims file and presented the following 
opinion:

"Since my review of service medical records was 
completely negative for hearing loss and tinnitus, 
and also since the veteran was noted to have 
normal hearing at both separations from active 
duty, it would appear most likely that the 
veteran's hearing loss has occurred subsequent to 
separation from active service.  By the veteran's 
own history, his predominantly left-sided tinnitus 
did not occur until over 20 years after separation 
from active duty.  Therefore, it is my opinion 
that it is LESS LIKELY THAN NOT that the veteran's 
current hearing loss and tinnitus are related to 
military service.  (N)either hearing loss nor 
tinnitus were incurred while in service."

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2005).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2005)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

Applying the evidence associated with the veteran's claim to 
the law and regulations, the Board finds no objective factual 
basis to allow service connection for bilateral hearing loss 
or tinnitus.  The veteran's service medical records are 
completely absent of any mention of hearing problems or 
tinnitus symptoms and show normal results on hearing tests 
performed throughout his period of active duty.  There is no 
objective evidence demonstrating onset of sensorineural 
hearing loss or tinnitus as a neurological disorder to a 
compensable degree within one year following his separation 
from active duty for either period of service, such that 
service connection for hearing loss or tinnitus could be 
awarded on a presumptive basis as an organic disease of the 
nervous system, pursuant to 38 C.F.R. § 3.309 (2005).  The 
commentary contained in the report of the VA audiologist and 
physician who examined the veteran's hearing acuity and 
tinnitus in July 2003 are especially probative in that they 
expressed a definitive opinion that did not associate his 
current hearing loss and tinnitus with his periods of active 
duty.  Therefore, in view of the foregoing discussion, the 
veteran's claims of entitlement to VA compensation for these 
disabilities must be denied.  Because the evidence in this 
case is not approximately balanced with respect to the merits 
of these claims,  the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

To the extent that the veteran asserts that there is a causal 
link between his alleged exposure to gunfire noise in naval 
service and his current hearing loss and tinnitus based on 
his own personal knowledge of his medical history, because he 
is not a physician or other medical specialist, he lacks the 
requisite training, credentials, and expertise to present 
opinion and commentary on matters pertaining to medical 
diagnoses or etiology.  His statements in this regard are 
thus entitled to no probative weight.  See Layno v. Brown, 6 
Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

(b.)  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a chronic low back disability.

The veteran had previously claimed entitlement to service 
connection for a chronic low back disability.  The claim was 
denied on the merits and became final.  The history of the 
claim shows that he made several attempts thereafter to 
submit evidence to reopen the claim for a de novo review.  
The matter of newness and materiality of evidence with 
respect to his application to reopen this claim was last 
addressed in a Board decision dated in January 2000, which 
determined that no new and material evidence was submitted to 
reopen the back disability claim.

In April 2003, the veteran applied to reopen his low back 
disability claim.  His service medical records show that in 
December 1960 he was treated for complaints of low back pain 
and diagnosed with lumbar strain.  He submitted evidence that 
included a statement dated March 2003 from his private 
chiropractor, Don A. Rice, D.C., who stated that "(i)t is my 
professional opinion that (the veteran) has a significant 
spinal degenerative condition that is definitely linked to 
the 1960 (low back) injury (in service)."  

The veteran also submitted a statement from his private 
physician, Richard David, M.D., who stated that "(The 
veteran) has been disabled (by) back problems for man years.  
He has had 4 back surgeries dated 1984, 1984 and 2 in 1986.  
Hi back problems started while serving in the US Navy.  I 
have reviewed records dated 12/14/60 which attest to this 
fact."

The Board finds that the aforementioned evidence is not 
cumulative and redundant, bears directly and substantially 
upon the specific matter under consideration, and by itself 
or in connection with evidence previously assembled, raises a 
reasonable possibility of substantiating the veteran's claim 
of entitlement to service connection for a chronic low back 
disability.  Therefore, the RO was correct in determining 
that evidence which is new and material to the veteran's 
claim of entitlement to service connection for a chronic low 
back disability was submitted that established a basis to 
reopen the claim for a de novo review on the merits.  See 38 
C.F.R. § 3.156(a) (2005); Barnett v. Brown, 83 F.3d 1380 
(1996).

Having reopened the claim of service connection for a chronic 
low back disability, the Board finds that further evidentiary 
development is necessary before the issue may be adjudicated.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a chronic low back 
disability is reopened.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Although the aforementioned statements of the veteran's 
private chiropractor and physician which link the veteran's 
low back disability to his period of active duty are 
certainly sufficient to reopen his claim in this regard for a 
de novo review, the Board finds that it is necessary to 
obtain an objective medical opinion from a VA physician who 
has reviewed the claims folder in its entirety, including 
consideration of the statements of the private chiropractor 
and physician, prior to subjecting the claim to appellate 
review.  This is because the veteran's medical history 
indicates that he sustained several back injuries post-
service, and as this history has not been adequately 
addressed in the opinions of his private chiropractor and 
physician, it is therefore necessary to determine whether or 
not his current low back disability is attributable to the 
lumbar stain diagnosed in service, or to these post-service 
supervening traumatic back injuries. 

In view of the foregoing discussion, the case is remanded to 
the RO via the AMC for the following development:

1.  The veteran should be afforded 
notice of the provisions of the VCAA 
that is in compliance with the decision 
of the United States Court of Appeals 
for Veterans Claims in the case of 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (March 3, 2006). 

2.  The veteran's claims file should be 
referred to a VA orthopedic specialist.  
The physician should review the claims 
folder and a notation to the effect that 
this record review took place should be 
included in the report of the physician.  
After a review of the service medical 
records and post-service medical records, 
including the opinions expressed by the 
veteran's private chiropractor, Don A. 
Rice, D.C., and his private physician, 
Richard David, M.D., the examiner should 
present a definitive opinion as to 
whether it is at least as likely as not 
the veteran's current low back disability 
is related to his periods of active duty, 
or whether it is at least as likely as 
not that the low back disability is due 
to his supervening traumatic back 
injuries incurred after service.   

A complete rationale for all opinions 
must be provided.  In his commentary, the 
examiner should expressly concur with, or 
refute the opinions presented by Drs. 
Rice and David, and state his reasons for 
doing so.  If the examiner is unable to 
present any opinion without resorting to 
speculation, it must be so noted.  The 
report prepared must be typed. 

3.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After all appropriate 
evidentiary development has been 
completed, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for a chronic low back 
disability.  If the benefit sought on 
appeal remains denied, a supplemental 
statement of the case must be provided to 
the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2005).



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


